DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of amendments submitted, previous rejections of claims under 35 U.S.C. 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments mainly center on the limitations incorporated from now cancelled claim 30.  First, Applicant argues that Wang is “inapposite” because Wang is silent as to be used as a hand warmer.  The Examiner respectfully disagrees.
Wang teaches “[s]uch thermal devices can be incorporated into various other objects, such as clothing, helmets, gloves” (emphasis added, paragraph [0015]).  Clearly, a person of ordinary skill would consider Wang analogous art.
Second, Applicant argues that Wang’s teaching of thickness “is irrelevant because it is a different heating element design that could not feasibly be 
Although Wang is completely silent in regards to a “battery”, a merely omission does not meet the bar of supporting Applicant’s statement that Wang’s teachings are incompatible with the other cited prior art references.  Further, a review of Wang failed to provide any evidence that could support the Applicant’s argument.  As Wang teaches that the “object is a heat-producing electrical device” (claim 16), it logically follows that the electrical device would be supplied by some sort of power source and, at least, Wu and Chen, demonstrate that a person of ordinary skill in the art would recognize that a battery would be an appropriate option for a power source.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 26, the limitation that recites “a second heating element comprising a heating wire” is unclear.  Specifically, it is unclear if this is referring to the previously introduced heating wire or a different heating wire.
Claim 35 recites a substantially similar limitation, and is rejected for substantially similar reasons as claim 26
Claim 31 is dependent upon cancelled claim 30.  It is unclear which claim Applicant intends claim 31 depends upon.
Claims 25-30, 32-34, and 36-41 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. CN103222912A (hereinafter Wu) in view of U.S. Patent Chen) and U.S. Patent No. 4221954 (hereinafter Cohen) and further in view U.S. Patent Application Publication No. 20150226497 (hereinafter Wang) and U.S. Patent No. 3644705 (hereinafter Johnson). 
Regarding claim 26, Wu discloses a hand warmer (heating muff, Wu) comprising: a tubular sleeve (velvet fabric stack shell 1, Fig. 2 provided below, Wu) having two extremities located along a longitudinal axis (dashed line in Fig. 1, Wu) thereof, said sleeve (velvet fabric stack shell 1, Fig. 2, Wu) defining a longitudinal opening (space contained within the velvet fabric stack shell 1, Figs. 1-2, Wu) therein, each extremity having defining an opening adapted to receive hands (Fig. 1, Wu), the tubular sleeve having a front portion (portion of the hand warmer that is facing away from the user) and a back portion (portion of the hand warmer that is facing toward the user); a heating element (carbon fiber heating wire 3, Abstract, Wu); and a battery (lithium iron phosphate battery 9, Abstract and Fig. 3, Wu) operatively connected to the heating element (carbon fiber heating wire 3, Abstract, Wu); wherein said tubular sleeve (velvet fabric stack shell 1, Fig. 2, Wu) comprises an inner wall (muff liner layer 8, Abstract and Fig. 2, Wu) and an outer wall (exterior of the velvet fabric stack shell 1, Fig. 2, Wu) and is adapted to receive the battery (lithium iron phosphate battery 9, Abstract and Fig. 3, Wu) Wu). 

    PNG
    media_image1.png
    351
    529
    media_image1.png
    Greyscale

Additionally, Wu discloses the heating element (carbon fiber heating wire 3 and the heat insulation layer 2, Fig. 2, Wu) comprising a heating wire (carbon fiber heating wire 3, Abstract, Wu) that is incorporated within the inner (muff liner layer 8, Abstract and Fig. 2, Wu) and the outer wall (exterior of the velvet fabric stack shell 1, Fig. 2, Wu) of said tubular sleeve.
Further, the Examiner takes the position that a person of ordinary skill in the art would understand the carbon fiber heating wire 3 and the heat insulation layer 2 of Wu as being analogous to a heating pad, as disclosed by the instant application, with the exception of the heating pad having a length and width the same as the length and width of the tubular sleeve.
Wu would inherently have a thickness different than the thickness of the tubular sleeve. 
If the combined thickness of carbon fiber heating wire 3 and the heat insulation layer 2 (i.e., the heating pad) be represented by Ω, the thickness of the muff liner to be represented by α, and the fabric stack shell 1 to be represented by µ, and the total thickness of the tubular sleeve to be represented by δ, the thickness of the tubular sleeve can be represented by the following equation:  δ = Ω + α + µ.
It logically follows that δ > Ω.  In other words, the thickness of the heating pad will necessarily have a different thickness of the tubular sleeve.
Moreover, as Wu discloses the heating wire wrapped around the circumference of the heating muff, it logically follows that the heating muff of Wu is capable to heat the front portion of the tubular sleeve and a back portion of a hand.
The Examiner takes the position that as Wu already discloses a battery operated heating element for a hand warmer, a person of ordinary skill in the art would have connected (i.e., secured) the first and second heating elements to the battery, as taught by Wu, to make the modified apparatus portable.
However, Wu does not explicitly disclose at least two heating elements; the heating wire encased in a flexible first handlebar-shaped heating pad adapted to be wherein a thickness of the first heating element does not exceed 2 mm, the first heating element is secured to the interior of the tubular sleeve at both ends of the handlebar-shaped heating pad, and a second heating element comprising a heating wire encased in a second flexible heating pad having a length and width different than a length and width of the tubular sleeve the thickness of the second heating element is not greater than 2 mm, the second heating pad located in the front portion of the tubular sleeve and heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element. 
Chen is directed toward heating plate for heated clothing.  Chen teaches a second heating element comprising a heating wire (heating strip 11, paragraph [0015] and Figs. 2 and 5, Chen) encased in a second heating pad (heating plate 1, paragraph [0015] and Figs. 2 and 5, Chen) having a length and width different than a length and width of the larger garment/accessory (heated clothing 3, Fig. 5, Chen). 

    PNG
    media_image2.png
    335
    498
    media_image2.png
    Greyscale

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Specifically, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to have modified the size of the carbon fiber heating wire 3 and the heat insulation layer 2, as disclosed by Wu, to have a length, width, and thickness different than a length, width, and thickness of the tubular sleeve.
Further, Chen teaches at least two heating elements (heating plates 1 are set on the two front parts 31 and a back part 32, paragraph [0017] and Fig. 5, Chen).
re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Specifically, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to have duplicated the modified carbon fiber heating wire 3 and the heat insulation layer 2, as discussed above, to maintain Wu’s heating profile.
Moreover, Chen teaches a second heating element comprises a heating wire (heater strip 11, paragraph [0015] and Figs. 2, reproduced below, Chen) encased in a second heating pad (heating plate 1, paragraph [0015] and Fig. 5, reproduced below, Chen).  Additionally, Chen teaches “the two fixed layers 13 are heat pressed so that the heater strip 11 and the electric wires 12 are held between the two fixed layers” (paragraph [0015] and Fig. 2, Chen). 

    PNG
    media_image3.png
    383
    337
    media_image3.png
    Greyscale

Wu to incorporate the teachings of Chen to have a second heating pad having a length, width, and thickness different than a length and width of the tubular sleeve.  One skilled in the art would have been motivated to combine the references because doing so would increase convenience of the assembly and “avoids the electric wires being broken”.  See Chen, paragraph [0007].
However, the cited prior art references do not explicitly teach wherein a first heating element comprises a heating wire encased in a flexible first handlebar-shaped heating pad adapted to be grasped by a hand or hands when inserted into the longitudinal opening, wherein a thickness of the first heating element does not exceed 2 mm, the first heating element is secured to the interior of the tubular sleeve at both ends of the handlebar-shaped heating pad, the thickness of the second heating element is not greater than 2 mm, and heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element. 
Cohen is directed to a hand warmer.  Cohen teaches the wherein a first heating element (core 16, Fig. 1, reproduced below, Cohen) comprises a heating wire (resistance element 24 inside core 16, Figs. 1-2, Cohen) encased in a first handlebar-shaped heating pad (covering 20, Fig. 1-2, Cohen) adapted to be Cohen shows two hands grasping the covering 20) when is inserted into the longitudinal opening of the hand warmer (col. 2, ll. 5-8 and Fig. 1, Cohen), the first handlebar-shaped heating positioned within an opening in the tubular sleeve where hands are to be inserted (Fig. 1, Cohen). 

    PNG
    media_image4.png
    216
    477
    media_image4.png
    Greyscale

The courts have held that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA1980).  In the instant case, Cohen’s teaching of a core heating element is the first composition that is used to warm a hand.  Wu’s disclosure of a heating element located within space defined by an internal and external wall is the second composition that is also used to warm a hand.  The Examiner’s proposed combination (i.e., the third composition) would include two heating elements: a core heating element and a second heating element that is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to add the teachings of Cohen to include wherein a first heating element comprises a heating wire encased in a first handlebar-shaped heating pad adapted to be grasped by a hand or hands when is inserted into the longitudinal opening, the first handlebar-shaped heating pad positioned in the back portion of the tubular sleeve within an opening in the tubular sleeve where hands are to be inserted.  One skilled in the art would have been motivated to combine the references because doing so would provide therapeutic treatment or pain alleviation for the hands.  See Cohen, Abstract.
However, the cited prior art references do not explicitly teach wherein a thickness of the first heating element does not exceed 2 mm, the thickness of the second heating element is not greater than 2 mm, the first heating element is secured to the interior of the tubular sleeve at both ends of the handlebar-shaped heating pad, and heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element. 
Wang is directed toward thermal devices that “enable heat from within clothing or equipment to escape to the outside environment without enabling heat Wang states that “[s]uch thermal devices can be incorporated into various other objects, such as clothing, helmets, gloves” (emphasis added, paragraph [0015]).  Wang teaches clothing with multiple heating elements (multiple thermal devices 52 and 60, Figs. 7-8, Wang).  Wang teaches the thickness of the heating pads does not exceed 2mm (the thermal device “to be less than 2 mm thick”, paragraph [0033], Wang).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Specifically, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to have modified the thickness of the carbon fiber heating wire 3 and the heat insulation layer 2, as disclosed by Wu, to have a thickness of the heating pads that does not exceed 2 mm.
Although the above discussion was directed toward heating element in general, this discussion can applies to both the first and second heating elements.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to add the teachings of Wang to have a thickness of the heating pads that does not exceed 2 mm.  One skilled in the art would have been motivated to combine the references because doing so would make the heating elements less intrusive and improve the overall comfort of the user. 
However, the cited prior art references do not explicitly teach the first heating element is secured to the interior of the tubular sleeve at both ends of the handlebar-shaped heating pad. 
Johnson is directed to heated garments containing electrical heaters.  Johnson teaches an elongated strip of suitable electrical resistant material 14 that is secured via tie means/bands 29 “connected to the opposed end portions of the heater assembly”.  See Johnson, col. 4, ll. 9-11.  See also Fig. 2 from Johnson, a snippet is provided below.

    PNG
    media_image5.png
    257
    537
    media_image5.png
    Greyscale

Further, Johnson teaches that “the stretchable bands 29-29 when buckled about the waist of the wearer will function to drawn the heating assembly 13 close to the body of the wearer so as to facilitate the maximum transfer of heat” (col. 4, Johnson).  Examiner takes the position that as the bands are interior to the garment, Johnson reads on the first handlebar-shaped heating element is secured to the interior at both ends of the handlebar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to add the teachings of Johnson to include the first handlebar-shaped heating element is secured to the interior at both ends of the handlebar.  One skilled in the art would have been motivated to combine the references because doing so would facilitate “the cleaning of the shirt as the shirt can be readily sent to the laundry or dry cleaners without the heating element attached”.  See Johnson, col. 4, ll. 33-36.
In addition, the Examiner takes the position that the limitation that recites “heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element” to be a functional limitation. Specifically, paragraph [0020] of the instant published specification states that “the heating elements are actuated through a switch or button preferably located on external surface of sleeve”.  Subsequently, the act of grasping the first heating element does not appear to actuate the heating elements.  As discussed above, the cited prior art references teach a hand warmer.  Therefore, the apparatus, as taught by the cited prior art references, would at least be capable of heating the front positioned as grasping the first heating element.
Regarding claim 27, the cited prior art references teach all of the limitations of independent claim 26, which claim 27 depends upon, as discussed above.  As discussed in the rejection of claim 26, Chen teaches at least two heating elements (heating plates 1 are set on the two front parts 31 and a back part 32, paragraph [0017] and Fig. 5, Chen).  To be specific, this is the duplicated heating pad located on the back portion of the modified apparatus of Wu.
The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Specifically, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to have duplicated the modified carbon fiber heating wire 3 and the heat insulation layer 2, as discussed above, to maintain Wu’s heating profile.
The Examiner takes the position that as Wu already discloses a battery operated heating element for a hand warmer, a person of ordinary skill in the art would have connected (i.e., secured) the third heating elements to the battery, as taught by Wu, to make the modified apparatus portable.
wherein the thickness of the third heating element does not exceed 2 mm.
Wang is directed toward thermal devices that “enable heat from within clothing or equipment to escape to the outside environment without enabling heat from the environment to enter” (paragraph [0002]).  Further, Wang states that “[s]uch thermal devices can be incorporated into various other objects, such as clothing, helmets, gloves” (emphasis added, paragraph [0015]).  Wang teaches clothing with multiple heating elements (multiple thermal devices 52 and 60, Figs. 7-8, Wang).  Wang teaches the thickness of the heating pads does not exceed 2mm (the thermal device “to be less than 2 mm thick”, paragraph [0033], Wang).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Specifically, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to have modified the thickness of the carbon fiber heating wire 3 Wu, to have a thickness of the heating pads that does not exceed 2 mm.
Although the above discussion was directed toward heating element in general, this discussion can applies to the third heating element.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to add the teachings of Wang to have a thickness of the third heating element does not exceed 2 mm.  One skilled in the art would have been motivated to combine the references because doing so would make the heating elements less intrusive and improve the overall comfort of the user. 
Regarding claim 28, the cited prior art references teach all of the limitations of claim 27, which claim 28 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the first heating element (resistance element 24 inside core 16, Fig. 1, Cohen) is parallel to the longitudinal opening of the tubular sleeve (velvet fabric stack shell 1, Fig. 2, Wu). 

Claims 31-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chen, Cohen, Johnson, Wang, and further in view of U.S. Patent Application Publication No. 20060248624 (hereinafter Pieczynski).
garding claim 31, the cited prior art references teach all of the limitations of claim 30, which claim 31 depends upon, as discussed above.  
However, the cited prior art references do not explicitly teach the hand warmer further comprises a touch fastener fabric located around the opening in the back portion of the tubular sleeve where hands are to be inserted.
Pieczynski is directed toward warming hands.  Pieczynski teaches a touch fastener fabric (elastic material 33, paragraph [0024] and Fig. 1, Pieczynski) located around the opening in the back portion of the tubular sleeve where hands are to be inserted.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to incorporate the teachings of Pieczynski to provide a touch fastener fabric located around each opening of the tubular sleeve.  One skilled in the art would have been motivated to combine the references because doing so would by reduce waste into the environment.  See Pieczynski, paragraph [0006]. 
Regarding claim 32, the cited prior art references teach all of the limitations of claim 31, which claim 32 depends upon, as discussed above.  Additionally, the cited prior art references teach the second heating pad and the third heating pad (carbon fiber wire 3 with the muff layer 8 and the insulation layer 2).
Wu discloses that the heating pads are curved to form a cylindrical shape (Fig. 2, reproduced below, Wu).  Therefore, the Examiner takes the position that the second and third heating pads as disclosed by Wu have a curved shape.

    PNG
    media_image1.png
    351
    529
    media_image1.png
    Greyscale

Regarding claim 33, the cited prior art references teach all of the limitations of claim 31, which claim 33 depends upon, as discussed above.  Additionally, the cited prior art references teach the first heating element (resistance element 24 inside core 16, Figs. 1-2, Cohen) “being wound upon a hollow elongated member 28, shown as a simple tube of form-retaining insulative material” (col. 2, ll. 24-25, Cohen).  This may be regarded as a rigid heating element to heat the user’s hands.
However, the cited prior art references, as currently applied, do not explicitly teach the first heating element is formed from a thin, flexible heating 
The courts have held that“[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” in Sinclair& Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)... ‘Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.’ 325 U.S. at 335, 65 USPQ at 301).  See also MPEP 2144.07.
Wu discloses a flexible heating element to heat the user’s hands (carbon fiber wire 3 with the muff layer 8 and the insulation layer 2, Abstract, Wu). Examiner takes the position that the flexible heating element, as disclosed by Wu, is art recognized suitable for the intended purpose of heating the user’s hand. Further, Examiner asserts that a person of ordinary skill in the art would have found it obvious to have substituted the rigid heating element, as taught by Cohen, with the flexible heating element, as disclosed by Wu.
However, the cited prior art references, as currently applied, do not explicitly teach the first handlebar-shaped heating pad having a maximum operating temperature of 120°C.
Wu disclose a carbon fiber heating element, the Examiner takes the position that the apparatus of Wu is, at least, capable of having a maximum operating temperature of 120°C. 
Regarding claim 34, the cited prior art references teach all of the limitations of claim 31, which claim 34 depends upon, as discussed above. Additionally, the cited prior art references teach further comprising at least one means for securing the hand warmer around the waist of a user.
However, the cited prior art references, as currently applied, do not explicitly teach at least one means for securing the hand warmer around the waist of a user.
Pieczynski is directed toward warming hands.  Pieczynski teaches at least one means for securing (buckle 29 allows for quick snap connect and disconnect, Fig. 4A, Pieczynksi) the hand warmer around the waist of a user (Fig. 4, Pieczynksi).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further Wu to incorporate the teachings of Pieczynski to provide a means for securing the hand warmer around the waist of a user.  One skilled in the art would have been Pieczynski, paragraph [0024].
Regarding claim 35, Wu discloses a hand warmer (heating muff, Wu) comprising: a tubular sleeve (velvet fabric stack shell 1, Fig. 2 provided below, Wu) having two extremities located along a longitudinal axis (dashed line in Fig. 1, Wu) thereof, said sleeve (velvet fabric stack shell 1, Fig. 2, Wu) defining a longitudinal opening (space contained within the velvet fabric stack shell 1, Figs. 1-2, Wu) therein, each extremity having defining an opening adapted to receive hands (Fig. 1, Wu), the tubular sleeve having a front portion (portion of the hand warmer that is facing away from the user) and a back portion (portion of the hand warmer that is facing toward the user); a heating element (carbon fiber heating wire 3, Abstract, Wu); and a battery (lithium iron phosphate battery 9, Abstract and Fig. 3, Wu) operatively connected to the heating element (carbon fiber heating wire 3, Abstract, Wu); wherein said tubular sleeve (velvet fabric stack shell 1, Fig. 2, Wu) comprises an inner wall (muff liner layer 8, Abstract and Fig. 2, Wu) and an outer wall (exterior of the velvet fabric stack shell 1, Fig. 2, Wu) and is adapted to receive the battery (lithium iron phosphate battery 9, Abstract and Fig. 3, Wu) between the inner and outer wall (battery 9 mounted between the exterior of the velvet fabric stack shell 1 and the muff liner layer 8, Abstract and Fig. 2, Wu). 

    PNG
    media_image1.png
    351
    529
    media_image1.png
    Greyscale

Additionally, Wu discloses the heating element (carbon fiber heating wire 3 and the heat insulation layer 2, Fig. 2, Wu) comprising a heating wire (carbon fiber heating wire 3, Abstract, Wu) that is incorporated within the inner (muff liner layer 8, Abstract and Fig. 2, Wu) and the outer wall (exterior of the velvet fabric stack shell 1, Fig. 2, Wu) of said tubular sleeve.
Further, the Examiner takes the position that a person of ordinary skill in the art would understand the carbon fiber heating wire 3 and the heat insulation layer 2 of Wu as being analogous to a heating pad, as disclosed by the instant application, with the exception of the heating pad having a length and width the same as the length and width of the tubular sleeve.
Next, the Examiner will mathematically explain how the “heating pad” of Wu would inherently have a thickness different than the thickness of the tubular sleeve. 
i.e., the heating pad) be represented by Ω, the thickness of the muff liner to be represented by α, and the fabric stack shell 1 to be represented by µ, and the total thickness of the tubular sleeve to be represented by δ, the thickness of the tubular sleeve can be represented by the following equation:  δ = Ω + α + µ.
It logically follows that δ > Ω.  In other words, the thickness of the heating pad will necessarily have a different thickness of the tubular sleeve.
Moreover, as Wu discloses the heating wire wrapped around the circumference of the heating muff, it logically follows that the heating muff of Wu is capable to heat the front portion of the tubular sleeve and a back portion of a hand.
The Examiner takes the position that as Wu already discloses a battery operated heating element for a hand warmer, a person of ordinary skill in the art would have connected (i.e., secured) the first and second heating elements to the battery, as taught by Wu, to make the modified apparatus portable.
However, Wu does not explicitly disclose at least two heating elements; the heating wire encased in a flexible first handlebar-shaped heating pad adapted to be grasped by a hand or hands when inserted into the longitudinal opening, wherein a thickness of the first heating element does not exceed 2 mm, the first heating element is secured to the interior of the tubular sleeve at both ends of the handlebar-shaped heating pad, and a second heating element comprising a heating wire encased in a second flexible heating pad having a length and width different than a length and width of the tubular sleeve the thickness of the second heating element is not greater than 2 mm, the second heating pad located in the front portion of the tubular sleeve and heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element, a touch fastener fabric located around each opening of the tubular sleeve. 
Chen is directed toward heating plate for heated clothing.  Chen teaches a second heating element comprising a heating wire (heating strip 11, paragraph [0015] and Figs. 2 and 5, Chen) encased in a second heating pad (heating plate 1, paragraph [0015] and Figs. 2 and 5, Chen) having a length and width different than a length and width of the larger garment/accessory (heated clothing 3, Fig. 5, Chen). 

    PNG
    media_image2.png
    335
    498
    media_image2.png
    Greyscale

Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Specifically, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to have modified the size of the carbon fiber heating wire 3 and the heat insulation layer 2, as disclosed by Wu, to have a length, width, and thickness different than a length, width, and thickness of the tubular sleeve.
Further, Chen teaches at least two heating elements (heating plates 1 are set on the two front parts 31 and a back part 32, paragraph [0017] and Fig. 5, Chen).
The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Specifically, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to have duplicated the modified carbon fiber heating wire 3 and the heat insulation layer 2, as discussed above, to maintain Wu’s heating profile.
Moreover, Chen teaches a second heating element comprises a heating wire (heater strip 11, paragraph [0015] and Figs. 2, reproduced below, Chen) encased in Chen).  Additionally, Chen teaches “the two fixed layers 13 are heat pressed so that the heater strip 11 and the electric wires 12 are held between the two fixed layers” (paragraph [0015] and Fig. 2, Chen). 

    PNG
    media_image3.png
    383
    337
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Chen to have a second heating pad having a length, width, and thickness different than a length and width of the tubular sleeve.  One skilled in the art would have been motivated to combine the references because doing so would increase convenience of the assembly and “avoids the electric wires being broken”.  See Chen, paragraph [0007].
flexible first handlebar-shaped heating pad adapted to be grasped by a hand or hands when inserted into the longitudinal opening, wherein a thickness of the first heating element does not exceed 2 mm, the first heating element is secured to the interior of the tubular sleeve at both ends of the handlebar-shaped heating pad, the thickness of the second heating element is not greater than 2 mm, and heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element, a touch fastener fabric located around each opening of the tubular sleeve. 
Cohen is directed to a hand warmer.  Cohen teaches the wherein a first heating element (core 16, Fig. 1, reproduced below, Cohen) comprises a heating wire (resistance element 24 inside core 16, Figs. 1-2, Cohen) encased in a first handlebar-shaped heating pad (covering 20, Fig. 1-2, Cohen) adapted to be grasped by a hand or hands (Fig. 1 of Cohen shows two hands grasping the covering 20) when is inserted into the longitudinal opening of the hand warmer (col. 2, ll. 5-8 and Fig. 1, Cohen), the first handlebar-shaped heating positioned within an opening in the tubular sleeve where hands are to be inserted (Fig. 1, Cohen). 

    PNG
    media_image4.png
    216
    477
    media_image4.png
    Greyscale

The courts have held that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA1980).  In the instant case, Cohen’s teaching of a core heating element is the first composition that is used to warm a hand.  Wu’s disclosure of a heating element located within space defined by an internal and external wall is the second composition that is also used to warm a hand.  The Examiner’s proposed combination (i.e., the third composition) would include two heating elements: a core heating element and a second heating element that is located within a space defined by an internal and external wall that is used for the very same purpose as the first and second compositions, which is to warm a hand.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to add the teachings of Cohen to include wherein a first heating element comprises a Cohen, Abstract.
However, the cited prior art references do not explicitly teach wherein a thickness of the first heating element does not exceed 2 mm, the thickness of the second heating element is not greater than 2 mm, the first heating element is secured to the interior of the tubular sleeve at both ends of the handlebar-shaped heating pad, and heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element, a touch fastener fabric located around each opening of the tubular sleeve. 
Wang is directed toward thermal devices that “enable heat from within clothing or equipment to escape to the outside environment without enabling heat from the environment to enter” (paragraph [0002]).  Further, Wang states that “[s]uch thermal devices can be incorporated into various other objects, such as clothing, helmets, gloves” (emphasis added, paragraph [0015]).  Wang teaches clothing with multiple heating elements (multiple thermal devices 52 and 60, Figs. Wang).  Wang teaches the thickness of the heating pads does not exceed 2mm (the thermal device “to be less than 2 mm thick”, paragraph [0033], Wang).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Specifically, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to have modified the thickness of the carbon fiber heating wire 3 and the heat insulation layer 2, as disclosed by Wu, to have a thickness of the heating pads that does not exceed 2 mm.
Although the above discussion was directed toward heating element in general, this discussion can applies to both the first and second heating elements.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to add the teachings of Wang to have a thickness of the heating pads that does not exceed 2 mm.  One skilled in the art would have been motivated to combine the references because doing so would make the heating elements less intrusive and improve the overall comfort of the user. 
the first heating element is secured to the interior of the tubular sleeve at both ends of the handlebar-shaped heating pad, a touch fastener fabric located around each opening of the tubular sleeve. 
Johnson is directed to heated garments containing electrical heaters.  Johnson teaches an elongated strip of suitable electrical resistant material 14 that is secured via tie means/bands 29 “connected to the opposed end portions of the heater assembly”.  See Johnson, col. 4, ll. 9-11.  See also Fig. 2 from Johnson, a snippet is provided below.

    PNG
    media_image5.png
    257
    537
    media_image5.png
    Greyscale

Further, Johnson teaches that “the stretchable bands 29-29 when buckled about the waist of the wearer will function to drawn the heating assembly 13 close to the body of the wearer so as to facilitate the maximum transfer of heat” (col. 4, ll. 16-20, Johnson).  Examiner takes the position that as the bands are interior to the garment, Johnson reads on the first handlebar-shaped heating element is secured to the interior at both ends of the handlebar.
Johnson, col. 4, ll. 33-36.
However, the cited prior art references do not explicitly teach a touch fastener fabric located around each opening of the tubular sleeve. 
Pieczynski is directed toward warming hands.  Pieczynski teaches a touch fastener fabric (elastic material 33, paragraph [0024] and Fig. 1, Pieczynski) located around the opening in the back portion of the tubular sleeve where hands are to be inserted.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to incorporate the teachings of Pieczynski to provide a touch fastener fabric located around each opening of the tubular sleeve.  One skilled in the art would have been motivated to combine the references because doing so would by reduce waste into the environment.  See Pieczynski, paragraph [0006]. 
positioned as grasping the first heating element” to be a functional limitation. Specifically, paragraph [0020] of the instant published specification states that “the heating elements are actuated through a switch or button preferably located on external surface of sleeve”.  Subsequently, the act of grasping the first heating element does not appear to actuate the heating elements.  As discussed above, the cited prior art references teach a hand warmer.  Therefore, the apparatus, as taught by the cited prior art references, would at least be capable of heating the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element.
Regarding claim 36, the cited prior art references teach all of the limitations of independent claim 35, which claim 36 depends upon, as discussed above.  As discussed in the rejection of claim 35, Chen teaches at least two heating elements (heating plates 1 are set on the two front parts 31 and a back part 32, paragraph [0017] and Fig. 5, Chen).  To be specific, this is the duplicated heating pad located on the back portion of the modified apparatus of Wu.
The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Specifically, the Examiner takes the position Wu’s heating profile.
However, the cited prior art references do not explicitly teach a third heating element and a water repellant fabric on the outer surface of the hand warmer.
Pieczynski is directed toward warming hands.  Pieczynski teaches a water repellent fabric on the outer surface of the hand warmer (water resistant outer shell, claim 1, Pieczynski).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to incorporate the teachings of Pieczynski to provide a water repellant fabric on the outer surface of the hand warmer.  One skilled in the art would have been motivated to combine the references because doing so would keep the user’s hands dry.
Regarding claim 38, the cited prior art references teach all of the limitations of independent claim 35, which claim 38 depends upon, as discussed above. Additionally, the cited prior art references teach the first heating element (resistance element 24 inside core 16, Figs. 1-2, Cohen), the second heating element (carbon fiber heating wire 3, Abstract and Fig. 3, Wu), and an external surface of sleeve (exterior of the velvet stack shell 1 and the muff layer 8, Abstract Wu).  In addition, Wu discloses the heating element is actuated through a button (touch switch 4, pg. 3, Wu) on an external surface of sleeve.
However, the cited prior art references do not explicitly teach multiple heating elements being actuated through a button.
Wang is directed toward thermal devices that “enable heat from within clothing or equipment to escape to the outside environment without enabling heat from the environment to enter” (paragraph [0002]).  Wang teaches clothing with multiple heating elements (multiple thermal devices 52 and 60, Figs. 7-8, Wang). Further, Wang teaches “the thermal devices can be used to dissipate heat from a heat-producing electrical device” (paragraph [0041], Wang).
Examiner takes the position that a person of ordinary skill in the art would have found it obvious to have modified the touch switch 4, as taught by Wu, to actuate multiple heating elements.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA1960). See also MPEP 2144.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to add the teachings of Wang to include multiple heating elements being actuated through a button.  One skilled in the art would have been motivated to Wang, paragraph [0038].
Regarding claim 39, the cited prior art references teach all of the limitations of claim 38, which claim 39 depends upon, as discussed above.  Additionally, the cited prior art references teach the first heating element (resistance element 24 inside core 16, Figs. 1-2, Cohen) and the second heating element (carbon fiber heating wire 3, Abstract and Fig. 3, Wu), can provide heat at heat level settings (“[f]ull voltage shows ‘5’, and numerical value small voltage more is low more, is shown as ‘0’”, page 3, Wu) of different temperature (“each shelves, second gear, third gear, its temperature are controlled at 30 °C—40 °C—50 °C”, page 3, Wu).
Regarding claim 40, the cited prior art references teach all of the limitations of claim 39, which claim 40 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the button (touch switch 4, pg. 3, Wu) further comprises a visual indicator (indicating lamp 5, pg. 3 and Fig. 1, Wu) showing the heat level setting (temperature controlling value second or third gear, pg. 3, Wu).
Regarding claim 41, the cited prior art references teach all of the limitations of independent claim 35, which claim 41 depends upon, as discussed above.  Additionally, the cited prior art references teach the first heating element (resistance element 24 inside core 16, Figs. 1-2, Cohen) “being wound upon a 
However, the cited prior art references, as currently applied, do not explicitly teach the first heating element is formed from a thin, flexible heating pad.
The courts have held that “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” in Sinclair& Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)... “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.’ 325 U.S. at 335, 65 USPQ at 301).  See also MPEP 2144.07. 
Wu discloses a flexible heating element to heat the user’s hands (carbon fiber wire 3 with the muff layer 8 and the insulation layer 2, Abstract, Wu). Examiner takes the position that the flexible heating element, as disclosed by Wu, is art recognized suitable for the intended purpose of heating the user’s hand. Further, Examiner asserts that a person of ordinary skill in the art would have found it obvious to have substituted the rigid heating element, as taught by Cohen, with the flexible heating element, as disclosed by Wu.
37 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chen, Cohen, Johnson, Wang, and Pieczynski and further in view of U.S. Patent Application Publication No. 20100175161 (hereinafter Jarobe).
Regarding claim 37, the cited prior art references teach all of the limitations of independent claim 35 which claim 37 depends upon, as discussed above. Additionally, Wu discloses the sleeve of the hand warmer (velvet fabric stack shell 1, Figs. 1-2, Wu).
However, the cited prior art references do not explicitly teach wherein the sleeve of the hand warmer has a downward arcuate shape to facilitate the insertion of hands therein, the thickness of the third heating element is no greater than 2 mm and the thirde heating pad supports a maximum operating temperature 120°C.
Jarobe is directed toward garments utilized for accommodating hand-held electronic devices.  Jarobe teaches wherein the sleeve of the hand warmer has a downward arcuate shape (electronic device 150 corresponds with the apex of the downward arcuate shape of pocket 28, Fig. 1, Jarobe) to facilitate the insertion of hands therein.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to incorporate the teachings of Jarobe to provide the sleeve of the hand warmer with a downward arcuate shape to facilitate the insertion of hands therein. Jarobe, Abstract.
However, the cited prior art references do not explicitly teach the thickness of the third heating element is no greater than 2 mm and the third heating pad supports a maximum operating temperature 120°C.
Wang is directed toward thermal devices that “enable heat from within clothing or equipment to escape to the outside environment without enabling heat from the environment to enter” (paragraph [0002]).  Wang teaches clothing with multiple heating elements (multiple thermal devices 52 and 60, Figs. 7-8, Wang). Wang teaches the thickness of the heating pads does not exceed 2mm (the thermal device “to be less than 2 mm thick”, paragraph [0033], Wang).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Specifically, the Examiner takes the position that a person of ordinary skill in the art would have Wu, to have a thickness of the heating pads that does not exceed 2 mm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to add the teachings of Wang to have a thickness of the heating pads that does not exceed 2 mm.  One skilled in the art would have been motivated to combine the references because doing so would make the heating elements less intrusive and improve the overall comfort of the user.
However, the cited prior art references do not explicitly teach supports a maximum operating temperature 120°C.
Examiner points out that the instant application refers to the heating element as “the carbon fiber heating element” in paragraph [0049] of the published specification.  As both the instant application and Wu disclose a carbon fiber heating element, the Examiner takes the position that the apparatus of Wu is, at least, capable of having a maximum operating temperature of 120°C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761